DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the leaving ligand of the complexes do not have an electron deficient center, does not reasonably provide enablement for complexes where the leaving ligand of the complex have an electron deficient center.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The leaving ligand such as RcS(O)-, RcS(O)2-, (RS)2C=N-, RcC(O)O-, RcOC(O)-, RcC(O)N(R)-, and (Rc)2NC(O)- with electron deficient S and C are highly reactive towards the negatively charged oxygen of bisphenoxide of the multidentate ligand of the complex.  Therefore, those complexes with those active leaving group, if they exist, they 3- which is bonded to aluminum of methylaluminoxane.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “may be” in line 18 of claim 1 introduces uncertainty to the claims and should be avoided.  For clarity, the following amendments are proposed: replace “ wherein optionally any of R1 and R2, or R4 and R5, or R6 and R7, or R9 and R10 may be covalently connected” with “ wherein R1 and R2, R4 and R5, R6 and R7, or R9 and R10 are optionally covalently connected”.
Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
(i) For proper claim language, it is suggested to replace “chosen from” with “selected from” in claim 1.
(ii) In claim 14, the extraneous “wherein” should be deleted.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine et al. (US 2017/0101494) alone or in view of Demirors et al. (US 2017/0066859).
Fontaine discloses a metal-ligand complex of Formula (I):

    PNG
    media_image1.png
    228
    379
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    74
    399
    media_image2.png
    Greyscale

Some of the metal-ligand complexes are exemplify as the following on page 5:

    PNG
    media_image3.png
    502
    825
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    72
    186
    media_image4.png
    Greyscale
.  It is noted that the ring structures of R1 and R16 in complexes 111-112 and 114 all are bearing substituents.  It is well understood the substituents on the ligand structures affect the activity and stereoselectivity of the catalyst complex.  Demirors’ teaching in column 33 with substituents on anthrancenyl in a similar metal-ligand complex is also noted:
		
    PNG
    media_image5.png
    273
    445
    media_image5.png
    Greyscale

Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Fontaine’s teaching to provide a metal-ligand complex similar to  complex 113 but with substituents on 
    PNG
    media_image4.png
    72
    186
    media_image4.png
    Greyscale
 structure since such is conventional done in the art to optimize the activity and stereoselectivity of the catalyst system in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763